Citation Nr: 0631370	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional impairment of the right arm and hand, claimed as 
due to medical treatment provided by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel





INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.
 
The Board notes that the representative contends in an August 
2006 Appellate Brief Presentation (at page 2) that because of 
the total loss of function of his right lower arm, the 
veteran was no longer able to perform the duties required of 
his job as a security officer, and had to retire.  The 
veteran's contention could be construed as a possible claim 
for a non-service connected pension.  This matter is referred 
to the RO for appropriate action.


FINDING OF FACT

A preponderance of the competent evidence reflects that 
additional impairment of the right arm and hand was not due 
to carelessness, negligence, lack of proper skill, or error 
in judgment on VA's part as a result of surgery performed on 
October 26, 2001, and was not an unforeseen result of the 
treatment.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional impairment of the right arm and hand is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.361 (2005).   





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran filed his claim for 
entitlement to compensation under 38 U.S.C. § 1151 in June 
2002.  He was provided with the notice required by the VCAA 
for service connection by letter dated July 2002.  However, 
the letter described the evidence required to establish 
service connection for a disability based on direct 
incurrence or aggravation in service, rather than what is 
necessary to substantiate a claim under 38 U.S.C.A. § 1151.  
See also  Peligrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Since the 
standard for establishing entitlement to service connection 
is notably different from the standard for establishing 
entitlement to compensation under 38 U.S.C.A. § 1151, the 
Board finds that the July 2002 notice was insufficient in 
that regard.

In August 2003, the veteran was provided with the notice 
required by the VCAA appropriate for establishing entitlement 
to compensation under 38 U.S.C.A. § 1151.  The originating 
agency informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, and the 
assistance that VA would provide to obtain evidence on his 
behalf.  The veteran was not explicitly asked in either the 
July 2002 letter or the August 2003 letter to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  Both 
letters essentially informed the veteran that additional 
information or evidence was needed to support his claim.  The 
August 2003 letter specifically noted the elements necessary 
to establish entitlement to compensation under 38 U.S.C.A. § 
1151, requested that he submit such evidence or provide VA 
with the information necessary for VA to obtain medical 
records and other relevant evidence on his behalf, and 
essentially made the veteran aware that he should submit any 
evidence he had that pertained to his claim.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains the veteran's contentions, VA treatment records from 
the Gainesville VAMC, and the report of a VA examination 
afforded the veteran in March 2003.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  In February 2005, the veteran informed the RO that he 
had new medical evidence that would be submitted during his 
requested hearing before a Decision Review Officer (DRO).  
However, the veteran cancelled the DRO hearing in April 2005, 
informing the RO that he would appeal directly to the Board.  
In a letter dated June 14, 2005, the RO informed the veteran 
that his appeal had been certified to the Board, and that he 
had 90 days from the date of the letter to, among other 
things, send the Board additional evidence concerning his 
appeal.  The veteran's representative submitted an Appellate 
Brief Presentation dated August 2006.  However, the record 
does not reflect that the veteran submitted additional 
evidence.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

In light of the Board's denial of the veteran's claim, no 
initial disability rating or effective date matter arises and 
there can be no possibility of any unfair prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not unfairly 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

For claims for compensation based on VA medical treatment 
filed on or after October 1, 1997, as in this case, a 
claimant is required to show fault or negligence in medical 
treatment.  Specifically, the claimant must show additional 
disability or death which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
In the alternative, the claimant must show that he/she 
suffers from additional disability or death which was caused 
by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the additional 
disability was an event which was not reasonably foreseeable.  
See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002 & Supp. 
2006); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).

VA medical records dated October 15, 2001 indicate the 
veteran's condition  immediately prior to his surgery.  VA 
medical records dated October 15, 2001 reflect that the 
veteran complained of right arm pain and numbness, 
paresthesias (e.g., burning, prickling, tingling of skin) in 
the right little and ring fingers, and subluxation of the 
ulnar nerve at the cubital tunnel.  Also on October 15, the 
veteran characterized his pain as a "4."  The October 26 
surgery report reflects that the veteran reported having had 
the right arm and hand disability for two years.

On October 26, 2001, the veteran underwent surgery at the 
Gainesville, Florida VA Medical Center (Gainesville VAMC), 
specifically a right ulnar nerve subluxation, according to 
the surgery report of that date.  The surgery report reflects 
that the surgeon was careful not to damage the medial 
antibrachial cutaneous nerve, and that he took care not to 
damage the ulnar nerve or any of its branches.  The veteran 
was reported in stable condition at the close of surgery.

VA records dated October 29, 2001 reflect that the veteran 
had decreased sensation in the ulnar nerve, and poor strength 
of fingers and slight neuropraxia.  Upon removal of the post-
operative dressing from the veteran's right elbow, the 
veteran experienced pain in his right arm, suffered a drop in 
blood pressure, became very diaphoretic and pale, and 
reported feeling faint.  A VA record dated November 2001 
reflects that the veteran was experiencing a great deal of 
pain and burning sensation in the right arm and hand, and a 
December 2001 VA record reflects that the veteran had modest 
post-operative neuropathy, decreased motion in the fourth and 
fifth fingers of the right hand, but that pre-intrinsic 
function was returning, and that gross sensation had returned 
in the ulnar nerve.

In January 2002, the range of motion of the veteran's right 
elbow and wrist were noted to be good, but he was 
experiencing swelling and burning in the ulnar digits.  In 
March 2002, the veteran reported that numbness in the ulnar 
side of his right hand was more pronounced after surgery.  
The veteran reported the severity of his pain as "6/10".  
The physician's diagnosis was right ulnar neuropathy not much 
improved following ulnar nerve transfer surgery.  By April 
2002, the veteran reported improvement using the wrist splint 
and elbow pad, but continued to have tingling and numbness in 
the fourth and fifth fingers of the right hand and 
hyperesthesias and allodynia in the base of the right hand.  
Motor and sensory studies showed slowness of the right ulnar 
nerve at the elbow segment.  The physician's impression was 
right ulnar neuropathy at the segment around the elbow, with 
no previous study to compare.  The patient reported  
unbearable pain on April 23, 2002.

In March 2003, a VA physician reviewed the evidentiary record 
and interviewed and examined the veteran.  The reviewing 
physician found that the veteran was unable to use his right 
arm, was barely able to use his right hand and unable to use 
the hand for writing or eating, and had lost dexterity and 
fine motor control which prevented him from qualifying with a 
sidearm, a requirement of his former job as a security 
officer, and had limited range of motion of the right arm and 
hand with some pain.  The examiner concluded that the 
condition of the veteran's right arm and hand at the time of 
examination is permanent and will not change much favorably.

The physician concluded that the disability was a preexisting 
condition, which he estimated to be about ten percent worse 
than before surgery.  The examiner concluded that well prior 
to surgery, the veteran was already having significant 
disability with his right arm and hand, including a 
progressive loss of function, progressive increase in pain 
and dysesthesias, and progressive increase in disability.

The VA physician noted that the worsening of the disability 
is a complication that is mentioned on the informed consent 
form that the veteran would have signed at the time of 
surgery, and that it was reasonably foreseeable that 
something could happen.  The physician opined that any 
additional disability caused by the veteran's surgical 
treatment was not due to lack of care, lack of knowledge or 
skill, error in judgment, neglect, carelessness or 
negligence, and that if caused by the surgery itself, such 
injury could result even with careful handling and nothing 
further could have been done to preserve nerve function to a 
point greater than what has resulted after the veteran's 
surgery.

Finally, the veteran contends in a July 2003 Statement in 
Support of Claim that he received no pre-surgery 
consultation, and was not counseled about any risks or 
complications of damage to the ulnar nerve prior to 
undergoing surgery.  He also contends that, prior to the 
operation, the surgeon told the veteran that after the 
procedure he would be "as good as new."  In his August 2006 
Appellate Brief Presentation, the veteran points to the 
absence of a signed consent form in the record in asserting 
that informed consent was not obtained by VA.  

VA medical records dated October 15, 2001 include the phrases 
"...Orthopedic Surgery...Pre-Op" and "...Pre-Op RN Screening" 
reflect that the veteran was consulted prior to surgery, and 
that he received "pre-op teaching."  Further, the medical 
records show that a registered nurse contacted the veteran by 
telephone on October 25, 2001, and that the surgery and his 
post-operative care were discussed during this telephone 
call.  The October 26, 2001 surgery report includes a pre-
surgery check-list, which reflects that consent was obtained.  
Further, the surgery report itself expressly states that the 
veteran's informed consent was obtained before surgery began.  
Even assuming that the surgeon expressed his opinion to the 
veteran as to the outcome of the surgery, the record reflects 
that the veteran was informed of the risks of the procedure 
and elected to proceed with surgery.  The March 2003 examiner 
indicated that the ulnar nerve disability was a recognized 
complication of the veteran's surgery that was mentioned on 
the consent form signed by the veteran.  

The veteran's claim fails because the March 2003 VA medical 
opinion clearly concludes that the veteran's additional 
impairment was not caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing medical treatment.  Further, 
there is no evidence that the veteran's claimed disability 
was both due to VA treatment and was not reasonably 
foreseeable.  Before the surgery, the veteran was informed of 
the risks, which included the possibility that there was a 
chance of complication from surgery.  

The Board acknowledges that the veteran and his 
representative maintain that the veteran has additional 
disability due to VA treatment and negligence.  But there is 
no indication that they possess the requisite knowledge, 
skill, experience, training, or education to qualify as 
medical experts for their statements to be considered 
competent evidence with regard to determining additional 
disability, foreseeability of the disability or fault on the 
part of VA.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the Board finds that since the additional disability, 
fault and foreseeability elements have not been established, 
the claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 must be denied.  Loving v. Nicholson, 19 Vet. App. 96 
(2005).



Because the preponderance of evidence of record weighs 
against the veteran's claim, the doctrine of reasonable doubt 
is not applicable in this case.  See 38 U.S.C.A. § 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2005).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional impairment of the right arm and hand resulting 
from surgery, claimed as due to medical treatment provided by 
VA in October 2001, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


